DETAILED ACTION
This is a first action on the merits addressing the disclosure provided 03 June 2021.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claim is pending and examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claim is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The language “depending on the manner in which the shrink sleeve shrinks…” is indefinite as the metes and bounds of what constitutes “depending on the manner” cannot be determined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

The claim is/are rejected under 35 U.S.C. 103 as being unpatentable over Anand (U.S. Publication 2013/0008962) in view of Paoletti (U.S. Publication 2005/0023173).

Claim 1: Anand discloses a container (paragraph [0035]), a reference (014C) and a security label (claim 1; paragraph [0036]) which comprises a pattern (paragraph [0042]), wherein: 
the pattern and the reference are machine scannable (paragraphs [0028] and [0042]) ; 
a random spatial orientation of security label relative to reference (paragraphs [0054], [0074] and [0075]) is auto-generated (paragraph [0051], as disclosed, this process is automatic, which meets the claimed limitation); 
the machine scan enables determination of spatial orientation of the security label relative to the reference (claim 1); and 
the machine scan, based on the change in the spatial orientation, indicates tampering despite the same cap or a copy of the shrink sleeve being reapplied to the previously applied container or a different container (paragraph [0034] notes the scanning detects tampering or counterfeiting).
While Anand teaches that the article may be used with a container, it does not teach a container with a mouth, cap and shrink sleeve.  Paoletti teaches a container with a mouth and cap (18), and the cap covers the mouth, and a shrink sleeve (10).  It would have been obvious at the time of filing to a person having ordinary skill in the art to incorporate the system in Anand with a shrink sleeve over a cap and mouth, because applying a known technique to a known device ready for improvement to yield a predictable result is not considered a patentable advance (MPEP 2141 citing KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007)).  Anand is used to prevent and detect tampering with an article, and such devices as taught in Paoletti are known in the art for having and requiring tamper resistant devices.  This would be an obvious combination to aid in the detection and prevention of tampering with such a device.
Regarding the language that the security label is disposed either on the cap or the shrink sleeve; the reference is provided on the other of the cap or the shrink sleeve, it would have been obvious at the time of filing to a person having ordinary skill in the art to arrange the parts as necessary because rearrangement of parts is considered an obvious matter of design choice.  (See In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975)(the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice.)  The examiner takes the position that having the reference and label on either the cap or sleeve would still result in a properly functioning device.  Regarding the language that the shrink sleeve takes final shape depending on the manner in which the shrink sleeve shrinks to seal the cap, the examiner takes the position that this is a natural result of shrink sleeves as applied to articles.  Finally, regarding the application once the shrink sleeve acquires its final shape that seals the cap, the examiner takes the position that the language of this is considered product-by-process; therefore, determination of patentability is based on the product itself.  See M.P.E.P. §2133.  The patentability of the product does not depend on its method of production.  If the product-by-process claim is the same as or obvious from a product of the same prior art, the claim is unpatentable even though the prior product was made by a different process. In re Thorpe, 777 F.2d 695 (Fed. Cir. 1985).

Miscellaneous
Applicant should respectfully note that any response should comply with MPEP §714 and 37 CFR §1.121.  The below hyperlink provides an example of making a proper response, and the examiner strongly suggests referencing it when preparing a response.  Should applicant desire a paper copy, please contact the examiner at the below telephone number and one will be provided.

http://www.uspto.gov/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf

The examiner may be contacted at the below provided number to schedule an interview.  Please see MPEP 713 for information regarding this practice.  Applicant is invited, and encouraged, to contact the examiner at the earliest convenience to expedite prosecution and avoid potential issues, including fees, associated with late responses and/or potential abandonment of the application due to a late response.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For similar systems, see Carvajal (U.S. Publication 2016/0280431) and King (U.S. Publication 2011/0024420).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM V GILBERT whose telephone number is (571)272-9055. The examiner can normally be reached M-F 0800-0430 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571.272.7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.













Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM V GILBERT/Primary Examiner, Art Unit 3649